SEC Registration Nos. 811-03591 and 002-80154 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Post-Effective Amendment No. 59 XX and/or REGISTRATION STATEMENT UNDER THE INVESTMENT ACT OF 1940 Amendment No. 59 XX Calvert Variable Series, Inc. (Exact Name of Registrant as Specified in Charter) 4550 Montgomery Avenue Bethesda, Maryland 20814 (Address of Principal Executive Offices) Registrant's Telephone Number: (301) 951-4800 William M. Tartikoff 4550 Montgomery Avenue Bethesda, Maryland 20814 (Name and Address of Agent for Service) It is proposed that this filing will become effective Immediately upon filing pursuant to paragraph (b) X on April 30, 2011 pursuant to paragraph (b) 60 days after filing pursuant to paragraph (a)(1) on [date] pursuant to paragraph (a)(1) 75 days after filing pursuant to paragraph (a)(2) on [date] pursuant to paragraph (a)(2) of rule 485. Calvert VP Portfolios Prospectus Calvert VP SRI Portfolios April 30, 2011 TABLE OF CONTENTS Page PORTFOLIO SUMMARIES (This section summarizes Portfolio fees, investment strategies, risks, past performance, and purchase and sale procedures.) 1 Calvert Signature ® Variable Strategies Calvert VP SRI Balanced Portfolio 1 Calvert VP SRI Equity Portfolio 5 Calvert VP SRI Mid Cap Growth Portfolio 8 Calvert SAGE Variable Strategies Calvert VP SRI Strategic Portfolio 11 Calvert VP SRI Large Cap Value Portfolio 15 MORE INFORMATION ON FEES AND EXPENSES (This section provides details on Portfolio fees and expenses.) 18 MORE INFORMATION ON INVESTMENT STRATEGIES AND RISKS (This section provides details on Portfolio investment strategies and risks.) 19 PORTFOLIO HOLDINGS (This section provides details on Portfolio holdings.) 23 ABOUT SUSTAINABLE AND SOCIALLY RESPONSIBLE INVESTING (This section describes the sustainable and socially responsible investment criteria of the Calvert Signature ® and Calvert SAGE  Variable Strategies Portfolios.) 24 Calvert Signature ® Variable Strategies Investment Selection Process 24 Sustainable and Socially Responsible Investment Criteria 24 Shareholder Advocacy and Corporate Responsibility 26 Calvert SAGE Variable Strategies Investment Selection Process 26 Sustainable and Responsible Investment 27 SAGE  Enhanced Engagement Strategy 27 Special Investment Program 27 High Social Impact Investments 27 MANAGEMENT OF PORTFOLIO INVESTMENTS (This section provides details on Portfolio investment managers.) 28 About Calvert 28 More Information about the Advisor, Subadvisors and Portfolio Managers 28 Advisory Fees 30 Page INVESTOR INFORMATION (This section provides details on purchase and redemption of Portfolio shares, how shares are valued, and information on dividends, distributions and taxes.) 31 General Information About the Portfolios 31 Purchase, Exchange and Redemption of Shares 31 How Shares are Priced 32 Market Timing Policy 32 Dividends and Distributions 33 FINANCIAL HIGHLIGHTS (This section provides selected information from the financial statements of the Portfolios.) 33 Calvert VP SRI Balanced Portfolio 34 Calvert VP SRI Equity Portfolio 35 Calvert VP SRI Mid Cap Growth Portfolio 36 Calvert VP SRI Strategic Portfolio 37 Calvert VP SRI Large Cap Value Portfolio 38 INVESTMENT OBJECTIVE The Portfolio seeks to achieve a competitive total return through an actively managed portfolio of stocks, bonds, and money market instruments which offer income and capital growth opportunity and which satisfy the investment criteria, including financial, sustainability and social responsibility factors. FEES AND EXPENSES OF THE PORTFOLIO This table describes the fees and expenses that you may pay if you invest in shares of the Portfolio. The table and the following example do not reflect fees and charges imposed under the variable annuity contracts and life insurance policies (each a Policy) through which an investment may be made. If those fees and charges were included, costs would be higher. Please consult the prospectus for your Policy for information regarding those fees and charges. Shareholder Fees (fees paid directly from your investment) Maximum sales charge (load) on purchases None Maximum deferred sales charge (load) None Annual Fund Operating Expenses (expenses that you pay each year as a % of the value of your investment) Management fees 0.70% Other expenses 0.21% Total annual fund operating expenses 0.91% Example This example is intended to help you compare the cost of investing in the Portfolio with the cost of investing in other mutual funds. The example assumes that: you invest $10,000 in the Portfolio for the time periods indicated; your investment has a 5% return each year; and the Portfolios operating expenses remain the same. Although your actual costs may be higher or lower, under these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Portfolio Turnover The Portfolio pays transaction costs, such as commissions, when it buys and sells securities (turns over its portfolio). A higher portfolio turnover rate may indicate higher transaction costs. These costs, which are not reflected in annual fund operating expenses or in the Example, affect the Portfolios performance. During the most recent fiscal year, the Portfolios portfolio turnover rate was 116% of its portfolios average value. INVESTMENTS, RISKS AND PERFORMANCE Principal Investment Strategies The Portfolio typically invests about 60% of its net assets in stocks and 40% in bonds or other fixed-income investments. Stock investments are primarily common stock in large-cap companies. Fixed-income investments are primarily a wide variety of investment grade debt securities, such as corporate debt securities, mortgage-backed securities (including commercial mortgage-backed securities and collateralized mortgage obligations (CMOs)), and other asset-backed securities. The Portfolio invests in debt and mortgage-backed securities issued by government-sponsored enterprises (GSEs) such as the Federal National Mortgage Association (FNMA) and the Federal Home Loan Mortgage Corporation (FHLMC). The Portfolio may also invest in leveraged loans. The loans in which the Portfolio will invest are expected to be below investment-grade quality and to bear interest at a floating rate that resets periodically. In addition, the Portfolio may invest in repurchase agreements. An investment grade debt security is rated BBB or higher by a nationally recognized statistical rating organization (NRSRO), or is an unrated bond determined by the Advisor to be of comparable quality. The Portfolio may also invest in unrated debt securities. The Portfolio is non-diversified. The Portfolio invests in a combination of stocks, bonds and money market instruments in an attempt to provide a complete investment portfolio in a single product. The Advisor rebalances the portfolio quarterly to adjust for changes in market value. The equity portion of the Portfolio is primarily a large cap core U.S. domestic portfolio, although the Portfolio may also invest in foreign stocks and mid-cap stocks. The equity portion of the Portfolio seeks companies that have the potential to outperform the market through exceptional growth and/or valuation improvement. The fixed-income portion of the Portfolio reflects an active trading strategy, seeking total return. The Portfolio may also use a hedging technique that includes the purchase and sale of U.S. Treasury securities and related futures contracts for the purpose of managing the duration of the Portfolio. The Subadvisor selects the equity investments, while the Advisor manages the fixed-income assets and determines the overall asset class mix for the Portfolio depending upon its view of market conditions and economic outlook. Sustainable and Socially Responsible Investing. The Portfolio seeks to invest in companies and other enterprises that demonstrate positive environmental, social and governance performance as they address corporate responsibility and sustainability challenges. Calvert believes that there are long-term benefits in an investment philosophy that attaches material weight to the environment, workplace relations, human rights, Indigenous Peoples rights, community relations, product safety and impact, and corporate governance and business ethics. Calvert also believes that managing risks and opportunities related to these issues can contribute positively to company performance as well as to investment performance over time. The Portfolio has sustainable and socially responsible investment criteria that reflect specific types of companies in which the Portfolio seeks to invest and seeks to avoid investing. Investments are first selected for financial soundness and then evaluated according to the Portfolios sustainable and socially responsible investment criteria. Investments must be consistent with the Portfolios current investment criteria, including financial, sustainability and social responsibility factors, the application of which is in the economic interest of the Portfolio and its shareholders. Principal risks You could lose money on your investment in the Portfolio, or the Portfolio could underperform, because of the risks described below. An investment in the Portfolio is not a bank deposit and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Non-diversification Risk. The Portfolio may invest more of its assets in a smaller number of issuers than a diversified fund, and gains or losses on a single stock or bond may have greater impact on the Portfolio. Management Risk. Individual stocks and bonds in the Portfolio may not perform as expected, and the portfolio management practices may not achieve the desired result. For the fixed-income portion of the Portfolio, the Advisors forecast as to interest rates may not be correct. Stock Market Risk. The stock market may fall in value, causing prices of stocks held by the Portfolio to fall. Common Stock Risk . Although common stocks have a history of long-term growth in value, their prices fluctuate based on changes in a companys financial condition, on overall market and economic conditions, and on investors perception of a companys well-being. Large-Cap Company Risk. Large-cap companies may be unable to respond quickly to new competitive challenges such as changes in technology, and also may not be able to attain the high growth rate of successful smaller companies, especially during extended periods of economic expansion. Mid-Cap Company Risk. Prices of mid-cap stocks can be more volatile than those of larger, more established companies. Mid-cap companies are more likely to have more limited product lines, fewer capital resources and less depth of management than larger companies. Foreign Securities Risk. Investing in foreign securities involves additional risks relating to political, social, and economic developments abroad. Other risks result from differences between regulations that apply to U.S. and foreign issuers and markets, and the potential for foreign markets to be less liquid and more volatile than U.S. markets. Foreign Currency Risk. Securities that trade or are denominated in currencies other than the U.S. dollar may be adversely affected by fluctuations in currency exchange rates. When the U.S. dollar strengthens relative to a foreign currency, the U.S. dollar value of an investment denominated in that currency will typically fall. Bond Market Risk. The market prices of bonds held by the Portfolio may fall. Interest Rate Risk. A change in interest rates may adversely affect the value of fixed-income securities. When interest rates rise, the value of fixed-income securities will generally fall. Longer-term securities are subject to greater interest rate risk. Credit Risk. The credit quality of fixed-income securities may deteriorate, which could lead to default or bankruptcy of the issuer where the issuer becomes unable to pay its obligations when due. Mortgage-Backed and Asset-Backed Securities Risk. The value of investments in mortgage-backed and asset-backed securities is subject to interest rate risk and credit risk. These securities are also subject to the risk that issuers will prepay the principal more quickly or more slowly than expected, which could cause the Portfolio to invest the proceeds in less attractive investments or increase the volatility of their prices. To the extent mortgage-backed and asset-backed securities held by the Portfolio are subordinated to other interests in the same mortgage or asset pool, the likelihood of the Portfolio receiving payments of principal or interest may be substantially limited. CALVERT VP PORTFOLIOS PROSPECTUS 2 Mortgage-Backed Security Risk of Government-Sponsored Enterprises. Debt and mortgage-backed securities issued by GSEs such as FNMA and FHLMC are neither insured nor guaranteed by the U.S. Treasury and are not backed by the full faith and credit of the U.S. government. Such securities are only supported by the credit of the GSE. The U.S. government recently provided financial support to FNMA and FHLMC, but there can be no assurance that it will support these or other GSEs in the future. Mortgage-backed securities also involve prepayment risk and extension risk. Collateralized Mortgage Obligation Risk. There are risks associated with CMOs that relate to the risks of the underlying mortgage pass-through securities. For example, an increase or decrease in prepayment rates, resulting from a decrease or increase in mortgage interest rates, will affect the yield, average life, and price of CMOs. Leveraged Loan Risk. Leveraged loans are subject to the risks typically associated with debt securities, such as credit risk discussed above. In addition, leveraged loans, which typically hold a senior position in the capital structure of a borrower, are subject to the risk that a court could subordinate such loans to presently existing or future indebtedness or take other action detrimental to the holders of leveraged loans. Leveraged loans are also subject to the risk that the value of the collateral, if any, securing a loan may decline, be insufficient to meet the obligations of the borrower, or be difficult to liquidate. Some leveraged loans are not as easily purchased or sold as publicly-traded securities and others are illiquid, which may make it more difficult for the Portfolio to value them or dispose of them at an acceptable price. Below-investment-grade leveraged loans are usually more credit sensitive. Unrated Security Risk. Unrated securities may be less liquid than rated securities determined to be of comparable quality. The Portfolios purchase of unrated securities depends on the Advisors analysis of credit risk without the assessment of an NRSRO. Active Trading Strategy Risk. The fixed-income portion of the Portfolio employs an active style that seeks to position the Portfolio with securities that offer the greatest price appreciation while minimizing risk. This style can result in higher turnover (exceeding 100%) and may translate to higher transaction costs. Futures Contracts Risk. The value of a futures contract tends to increase and decrease in tandem with the value of the underlying instrument. The price of futures can be highly volatile; using them could lower total return, and the potential loss from futures can exceed the Portfolios initial investment in such contracts. Repurchase Agreement Risk. A repurchase agreement exposes the fixed income portion of the Portfolio to the risk that the party that sells the security may default on its obligation to repurchase it. The Portfolio may lose money because it cannot sell the security at the agreed-upon time and price or the security loses value before it can be sold. Performance The following bar chart and table show the Portfolios annual returns and its long-term performance, which give some indication of the risks of investing in the Portfolio. The bar chart shows how the performance has varied from year to year. The table compares the Portfolios performance over time with that of a broad-based securities market index, a composite index and an average. The Portfolio also shows the Balanced Composite Index (60% Russell 1000 Index; 40% Barclays Capital U.S. Credit Index) because it is more consistent with the Portfolios portfolio construction process and represents a more accurate reflection of the Portfolios anticipated risk and return patterns. The Portfolios past performance does not necessarily indicate how the Portfolio will perform in the future. For updated performance information, visit www.calvert.com. The returns shown do not reflect fees and charges imposed under the variable annuity contracts and life insurance policies through which an investment may be made. If those fees and charges were included, they would reduce these returns. Calendar Year total returns Quarter Total Ended Return Best Quarter (of periods shown) 9/30/09 12.29 % Worst Quarter (of periods shown) 12/31/08 -19.63 % A verage annual total returns (as of 12/31/10) 1 year 5 years 10 years Calvert VP SRI Balanced Portfolio 12.10% 1.52 % 1.86 % Russell 1000 Index 16.10% 2.59 % 1.83 % Balanced Composite Index 13.05% 3.95 % 3.72 % Lipper VA Mixed-Asset Target Allocation Growth Funds Average 13.16% 3.54 % 3.09 % (Index reflects no deduction for fees or expenses.) CALVERT VP PORTFOLIOS PROSPECTUS 3 PORTFOLIO MANAGEMENT Investment Advisor. Calvert Investment Management, Inc. (formerly named Calvert Asset Management Company, Inc.) Portfolio L ength of T ime Manager Name T itle Managing Portfolio Natalie A. Trunow Senior Vice President, Chief Investment Officer - Equities, Calvert Since September 2008 Fixed-Income Investments: Portfolio L ength of T ime Manager Name Title Managing Portfolio Gregory Habeeb Senior Vice President, Portfolio Manager, Calvert Since January 1997 Equity Investments: Investment Subadvisor. New Amsterdam Partners LLC (New Amsterdam) Portfolio L ength of T ime Manager Name T itle Managing Portfolio Michelle Clayman, CFA Managing Partner, Chief Investment Officer, New Amsterdam Since June 2004 Nathaniel Paull, CFA Partner, Senior Since June 2004 Portfolio Manager, New Amsterdam PURCHASE AND REDEMPTION OF SHARES Shares of the Portfolio currently are sold only to participating insurance companies (the Insurance Companies) for allocation to their separate accounts to fund benefits under Policies issued by the Insurance Companies. The Insurance Companies redeem shares of the Portfolio to make benefit and surrender payments under the terms of the Policies. Shares in the Portfolio are offered to the Insurance Companies, without sales charge, and redemptions are processed, on any day that the New York Stock Exchange is open. The share price is based on the Portfolios net asset value, determined after an Insurance Company receives the premium payment or a surrender request in acceptable form. The Portfolio does not have minimum initial or subsequent investment requirements. A Policy owners interest in the shares of the Portfolio is subject to the terms of the particular Policy described in the prospectus for that Policy. If you are considering purchasing a Policy, you should carefully review the prospectus for that Policy. TAX INFORMATION As a regulated investment company under the Internal Revenue Code, the Portfolio is not subject to federal income tax, or to federal excise tax, to the extent that it distributes its net investment income and realized capital gains to the separate accounts of the Insurance Companies. The Portfolio intends to distribute its net investment income and realized capital gains to the extent necessary to remain qualified as a regulated investment company. Since the only shareholders of the Portfolio are the Insurance Companies, no discussion is included here regarding the federal income tax consequences at the Policy owner level. For information on the federal tax consequences to you as a purchaser of a Policy, see the prospectus for your Policy. PAYMENTS TO INSURANCE COMPANIES AND THEIR AFFILIATES The Portfolio is not sold directly to the general public but instead is offered as an underlying investment option for the Policies. The Portfolio and its related companies may make payments to a sponsoring Insurance Company (or its affiliates) for distribution and/or other services. These payments may be a factor that the Insurance Company considers in including the Portfolio as an underlying investment option in the Policy and may create a conflict of interest. The prospectus (or other offering document) for your Policy may contain additional information about these payments. CALVERT VP PORTFOLIOS PROSPECTUS 4 INVESTMENT OBJECTIVE The Portfolio seeks growth of capital through investment in stocks of issuers in industries believed to offer opportunities for potential capital appreciation and which meet the Portfolios investment criteria, including financial, sustainability and social responsibility factors. FEES AND EXPENSES OF THE PORTFOLIO This table describes the fees and expenses that you may pay if you invest in shares of the Portfolio. The table and the following example do not reflect fees and charges imposed under the variable annuity contracts and life insurance policies (each a Policy) through which an investment may be made. If those fees and charges were included, costs would be higher. Please consult the prospectus for your Policy for information regarding those fees and charges. Shareholder fees (fees paid directly from your investment) Maximum sales charge (load) on purchases None Maximum deferred sales charge (load) None A nnual fund operating expenses (expenses that you pay each year as a % of the value of your investment) Management fees 0.70 % Other expenses 0.59 % Total annual fund operating expenses 1.29 % Less fee waiver and/or expense reimbursement 1 (0.19 %) Net expenses 1.10 % 1 The investment advisor, Calvert Investment Management, Inc. (Calvert), has agreed to contractually limit direct net annual fund operating expenses to 1.10% through April 30, 2012. Only the Board of Directors of Calvert Variable Series, Inc. may terminate the Portfolios expense cap before the contractual period expires. E xample This example is intended to help you compare the cost of investing in the Portfolio with the cost of investing in other mutual funds. The example assumes that: you invest $10,000 in the Portfolio for the time periods indicated; your investment has a 5% return each year; the Portfolio's operating expenses remain the same; and any Calvert expense limitation is in effect for the period indicated in the fee table above. Although your actual costs may be higher or lower, under these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years $ 112 $ 390 $ 689 $ 1,540 Portfolio turnover The Portfolio pays transaction costs, such as commissions, when it buys and sells securities (turns over its portfolio). A higher portfolio turnover rate may indicate higher transaction costs. These costs, which are not reflected in annual fund operating expenses or in the Example, affect the Portfolios performance. During the most recent fiscal year, the Portfolios portfolio turnover rate was 41% of its portfolios average value. INVESTMENTS, RISKS AND PERFORMANCE Principal Investment Strategies The Portfolio normally invests at least 80% of its net assets, including borrowings for investment purposes, in equity securities (common stock). The Portfolio will provide shareholders with at least 60 days notice before changing this 80% policy. The Portfolio invests primarily in common stocks of U.S. large-cap companies. The Portfolio defines large-cap companies as those whose market capitalization falls within the range of the Standard & Poors (S&P) 500 Index ($1.6 billion to $364 billion as of December 31, 2010). The Portfolio normally seeks to have a weighted average market capitalization of at least $20 billion. The Portfolio may also invest in mid-cap stocks and may invest to 25% of its net assets in foreign stocks. The Subadvisor looks for established companies with a history of steady earnings growth. The Subadvisor selects companies based on its opinion that the company has the ability to sustain growth through high profitability and that the stock is favorably priced with respect to those growth expectations. Sustainable and Socially Responsible Investing. The Portfolio seeks to invest in companies and other enterprises that demonstrate positive environmental, social and governance performance as they address corporate responsibility and sustainability challenges. Calvert believes that there are long-term benefits in an investment philosophy that attaches material weight to the environment, workplace relations, human rights, Indigenous Peoples rights, community relations, product safety and impact, and corporate governance and business ethics. Calvert also believes that managing risks and opportunities related to these issues can contribute positively to company performance as well as to CALVERT VP PORTFOLIOS PROSPECTUS 5 investment performance over time. The Portfolio has sustainable and socially responsible investment criteria that reflect specific types of companies in which the Portfolio seeks to invest and seeks to avoid investing. Investments are first selected for financial soundness and then evaluated according to the Portfolios sustainable and socially responsible investment criteria. Investments must be consistent with the Portfolios current investment criteria, including financial, sustainability and social responsibility factors, the application of which is in the economic interest of the Portfolio and its shareholders. Principal risks You could lose money on your investment in the Portfolio, or the Portfolio could underperform, because of the risks described below. An investment in the Portfolio is not a bank deposit and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Management Risk. Individual stocks in the Portfolio may not perform as expected, and the portfolio management practices may not achieve the desired result. Stock Market Risk. The stock market may fall in value, causing prices of stocks held by the Portfolio to fall. Common Stock Risk . Although common stocks have a history of long-term growth in value, their prices fluctuate based on changes in a companys financial condition, on overall market and economic conditions, and on investors perception of a companys well-being. Large-Cap Company Risk. Large-cap companies may be unable to respond quickly to new competitive challenges such as changes in technology, and also may not be able to attain the high growth rate of successful smaller companies, especially during extended periods of economic expansion. Mid-Cap Company Risk. Prices of mid-cap stocks can be more volatile than those of larger, more established companies. Mid-cap companies are more likely to have more limited product lines, fewer capital resources and less depth of management than larger companies. Growth Company Risk. Prices of growth company securities may fall more than the overall equity markets due to changing economic, political or market conditions or disappointing growth company earnings results. Growth stocks also generally lack the dividends of some value stocks that can cushion stock prices in a falling market. Foreign Securities Risk. Investing in foreign securities involves additional risks relating to political, social, and economic developments abroad. Other risks result from differences between regulations that apply to U.S. and foreign issuers and markets, and the potential for foreign markets to be less liquid and more volatile than U.S. markets. Foreign Currency Risk. Securities that trade or are denominated in currencies other than the U.S. dollar may be adversely affected by fluctuations in currency exchange rates. When the U.S. dollar strengthens relative to a foreign currency, the U.S. dollar value of an investment denominated in that currency will typically fall. Performance The following bar chart and table show the Portfolios annual returns and its long-term performance, which give some indication of the risks of investing in the Portfolio. The bar chart shows how the performance has varied from year to year. The table compares the Portfolios performance over time with that of an index and an average. The Portfolios past performance does not necessarily indicate how the Portfolio will perform in the future. For updated performance information, visit www.calvert.com. The returns shown do not reflect fees and charges imposed under the variable annuity contracts and life insurance policies through which an investment may be made. If those fees and charges were included, they would reduce these returns. Calendar Year total returns Quarter Total Ended Return Best Quarter (of periods shown) 6/30/09 18.41 % Worst Quarter (of periods shown) 12/31/08 -24.41 % A verage annual total returns (as of 12/31/10) 1 year 5 years Since Inception (4/30/02 ) Calvert VP SRI E quity Portfolio 17.26 % 4.12 % 4.34 % S&P 500 Index 15.06 % 2.29 % 3.84 % Lipper VA Large-Cap Growth Funds Average 15.68 % 2.89 % 3.91 % (Index reflects no deduction for fees or expenses.) CALVERT VP PORTFOLIOS PROSPECTUS 6 PORTFOLIO MANAGEMENT Investment Advisor. Calvert Investment Management, Inc. (formerly named Calvert Asset Management Company, Inc.) Investment Subadvisor. Atlanta Capital Management Company, LLC (Atlanta Capital) Portfolio L ength of T ime Manager Name Title Managing Portfolio Richard B. England, CFA Managing Director - Equities and Principal, Atlanta Capital Since July 2006 William R. Hackney III, CFA Managing Partner, Atlanta Capital Since April 2002 Paul J. Marshall, CFA Vice President and Principal, Atlanta Capital Since March 2009 PURCHASE AND REDEMPTION OF SHARES Shares of the Portfolio currently are sold only to participating insurance companies (the Insurance Companies) for allocation to their separate accounts to fund benefits under Policies issued by the Insurance Companies. The Insurance Companies redeem shares of the Portfolio to make benefit and surrender payments under the terms of the Policies. Shares in the Portfolio are offered to the Insurance Companies, without sales charge, and redemptions are processed, on any day that the New York Stock Exchange is open. The share price is based on the Portfolios net asset value, determined after an Insurance Company receives the premium payment or a surrender request in acceptable form. The Portfolio does not have minimum initial or subsequent investment requirements. A Policy owners interest in the shares of the Portfolio is subject to the terms of the particular Policy described in the prospectus for that Policy. If you are considering the purchase of a Policy, you should carefully review the prospectus for that Policy. TAX INFORMATION As a regulated investment company under the Internal Revenue Code, the Portfolio is not subject to federal income tax, or to federal excise tax, to the extent that it distributes its net investment income and realized capital gains to the separate accounts of the Insurance Companies. The Portfolio intends to distribute its net investment income and realized capital gains to the extent necessary to remain qualified as a regulated investment company. Since the only shareholders of the Portfolio are the Insurance Companies, no discussion is included here regarding the federal income tax consequences at the Policy owner level. For information concerning the federal tax consequences to you as a purchaser of a Policy, see the prospectus for your Policy. PAYMENTS TO INSURANCE COMPANIES AND THEIR AFFILIATES The Portfolio is not sold directly to the general public but instead is offered as an underlying investment option for the Policies. The Portfolio and its related companies may make payments to a sponsoring Insurance Company (or its affiliates) for distribution and/or other services. These payments may be a factor that the Insurance Company considers in including the Portfolio as an underlying investment option in the Policy and may create a conflict of interest. The prospectus (or other offering document) for your Policy may contain additional information about these payments. CALVERT VP PORTFOLIOS PROSPECTUS 7 INVESTMENT OBJECTIVE The Portfolio seeks to provide long-term capital appreciation by investing primarily in a non-diversified portfolio of the equity securities of mid-sized companies that are undervalued but demonstrate a potential for growth and that meet the Portfolios investment criteria, including financial, sustainability and social responsibility factors. FEES AND EXPENSES OF THE PORTFOLIO This table describes the fees and expenses that you may pay if you invest in shares of the Portfolio. The table and the following example do not reflect fees and charges imposed under the variable annuity contracts and life insurance policies (each a Policy) through which an investment may be made. If those fees and charges were included, costs would be higher. Please consult the prospectus for your Policy for information regarding those fees and charges. Shareholder fees (fees paid directly from your investment) Maximum sales charge (load) on purchases None Maximum deferred sales charge (load) None A nnual fund operating expenses (expenses that you pay each year as a % of the value of your investment) Management fees 0.90 % Other expenses 0.27 % Total annual fund operating expenses 1.17 % E xample This example is intended to help you compare the cost of investing in the Portfolio with the cost of investing in other mutual funds. The example assumes that: you invest $10,000 in the Portfolio for the time periods indicated; your investment has a 5% return each year; and the Portfolio's operating expenses remain the same. Although your actual costs may be higher or lower, under these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years $ 119 $ 372 $ 644 $ 1,420 Portfolio turnover The Portfolio pays transaction costs, such as commissions, when it buys and sells securities (turns over its portfolio). A higher portfolio turnover rate may indicate higher transaction costs. These costs, which are not reflected in annual fund operating expenses or in the Example, affect the Portfolios performance. During the most recent fiscal year, the Portfolios portfolio turnover rate was 100% of its portfolios average value. INVESTMENTS, RISKS AND PERFORMANCE Principal Investment Strategies The Portfolio normally invests at least 80% of its net assets, including borrowings for investment purposes, in the common stocks of mid-cap companies. The Portfolio will provide shareholders with at least 60 days notice before changing this 80% policy. The Portfolio currently defines mid-cap companies as those whose market capitalization falls within the range of the Russell Midcap Growth Index ($237 million to $21.8 billion as of December 31, 2010). The Russell Midcap Growth Index is reconstituted annually. The Portfolio normally seeks to have a weighted average market capitalization between $2 billion and $12 billion. Stocks chosen for the Portfolio combine growth and value characteristics or offer the opportunity to buy growth at a reasonable price. The Portfolio may also invest up to 25% of its net assets in foreign securities. The Portfolio is non-diversified. The Subadvisor favors companies which have an above market average prospective growth rate, but sell at below market average valuations. The Subadvisor evaluates each stock in terms of its growth potential, the return for risk free investments, and the risk and reward potential for the company to determine a reasonable price for the stock. Sustainable and Socially Responsible Investing. The Portfolio seeks to invest in companies and other enterprises that demonstrate positive environmental, social and governance performance as they address corporate responsibility and sustainability challenges. Calvert believes that there are long-term benefits in an investment philosophy that attaches material weight to the environment, workplace relations, human rights, Indigenous Peoples rights, community relations, product safety and impact, and corporate governance and business ethics. Calvert also believes that managing risks and opportunities related to these issues can contribute positively to company performance as well as to investment performance over time. The Portfolio has sustainable and socially responsible investment criteria that reflect specific types of companies in which the Portfolio seeks to invest and seeks to avoid investing. CALVERT VP PORTFOLIOS PROSPECTUS 8 Investments are first selected for financial soundness and then evaluated according to the Portfolios sustainable and socially responsible investment criteria. Investments must be consistent with the Portfolios current investment criteria, including financial, sustainability and social responsibility factors, the application of which is in the economic interest of the Portfolio and its shareholders. Principal risks You could lose money on your investment in the Portfolio, or the Portfolio could underperform, because of the risks described below. An investment in the Portfolio is not a bank deposit and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Non-diversification Risk. The Portfolio may invest more of its assets in a smaller number of issuers than a diversified fund, and gains or losses on a single stock may have greater impact on the Portfolio. Management Risk. Individual stocks in the Portfolio may not perform as expected, and the portfolio management practices may not achieve the desired result. Stock Market Risk. The stock market may fall in value, causing the prices of stocks held by the Portfolio to fall. Common Stock Risk . Although common stocks have a history of long-term growth in value, their prices fluctuate based on changes in a companys financial condition, on overall market and economic conditions, and on investors perception of a companys well-being. Mid-Cap Company Risk. Prices of mid-cap stocks can be more volatile than those of larger, more established companies. Mid-cap companies are more likely to have more limited product lines, fewer capital resources and less depth of management than larger companies. Growth Company Risk. Prices of growth company securities may fall more than the overall equity markets due to changing economic, political or market conditions or disappointing growth company earnings results. Growth stocks also generally lack the dividends of some value stocks that can cushion stock prices in a falling market. Foreign Securities Risk. Investing in foreign securities involves additional risks relating to political, social, and economic developments abroad. Other risks result from differences between regulations that apply to U.S. and foreign issuers and markets, and the potential for foreign markets to be less liquid and more volatile than U.S. markets. Foreign Currency Risk. Securities that trade or are denominated in currencies other than the U.S. dollar may be adversely affected by fluctuations in currency exchange rates. When the U.S. dollar strengthens relative to a foreign currency, the U.S. dollar value of an investment denominated in that currency will typically fall. Performance The following bar chart and table show the Portfolios annual returns and its long-term performance, which give some indication of the risks of investing in the Portfolio. The bar chart shows how the performance has varied from year to year. The table compares the Portfolios performance over time with that of an index and an average. The Portfolios past performance does not necessarily indicate how the Portfolio will perform in the future. For updated performance information, visit www.calvert.com. The returns shown do not reflect fees and charges imposed under the variable annuity contracts and life insurance policies through which an investment may be made. If those fees and charges were included, they would reduce these returns. Calendar Year total returns Quarter Total Ended Return Best Quarter (of periods shown) 12/31/01 22.66 % Worst Quarter (of periods shown) 12/31/08 -25.51 % Average annual total returns (as of 12/31/10) 1 year 5 years 10 years Calvert VP SRI Mid Cap Growth Portfolio 31.47 % 5.12 % 1.58 % Russell Midcap Growth Index 26.38 % 4.88 % 3.12 % Lipper VA Mid-Cap Growth Funds Average 26.90 % 5.25 % 2.97 % (Index reflects no deduction for fees or expenses.) CALVERT VP PORTFOLIOS PROSPECTUS 9 PORTFOLIO MANAGEMENT Investment Advisor. Calvert Investment Management, Inc. (formerly named Calvert Asset Management Company, Inc.) Investment Subadvisor. New Amsterdam Partners LLC (New Amsterdam) Portfolio L ength of Time Manager Name T itle Managing Portfolio Michelle Clayman, CFA Managing Partner, Chief Investment Officer, New Amsterdam Since September 2005 Nathaniel Paull, CFA Partner, Senior Portfolio Manager, New Amsterdam Since September 2005 PURCHASE AND REDEMPTION OF SHARES Shares of the Portfolio currently are sold only to participating insurance companies (the Insurance Companies) for allocation to their separate accounts to fund benefits under Policies issued by the Insurance Companies. The Insurance Companies redeem shares of the Portfolio to make benefit and surrender payments under the terms of the Policies. Shares in the Portfolio are offered to the Insurance Companies, without sales charge, and redemptions are processed, on any day that the New York Stock Exchange is open. The share price is based on the Portfolios net asset value, determined after an Insurance Company receives the premium payment or a surrender request in acceptable form. The Portfolio does not have minimum initial or subsequent investment requirements. A Policy owners interest in the shares of the Portfolio is subject to the terms of the particular Policy that is described in the prospectus for that Policy. If you are considering the purchase of a Policy, you should carefully review the prospectus for that Policy. TAX INFORMATION As a regulated investment company under the Internal Revenue Code, the Portfolio is not subject to federal income tax, or to federal excise tax, to the extent that it distributes its net investment income and realized capital gains to the separate accounts of the Insurance Companies. The Portfolio intends to distribute its net investment income and realized capital gains to the extent necessary to remain qualified as a regulated investment company. Since the only shareholders of the Portfolio are the Insurance Companies, no discussion is included here regarding the federal income tax consequences at the Policy owner level. For information concerning the federal tax consequences to you as a purchaser of a Policy, see the prospectus for your Policy. PAYMENTS TO INSURANCE COMPANIES AND THEIR AFFILIATES The Portfolio is not sold directly to the general public but instead is offered as an underlying investment option for the Policies. The Portfolio and its related companies may make payments to a sponsoring Insurance Company (or its affiliates) for distribution and/or other services. These payments may be a factor that the Insurance Company considers in including the Portfolio as an underlying investment option in the Policy and may create a conflict of interest. The prospectus (or other offering document) for your Policy may contain additional information about these payments. CALVERT VP PORTFOLIOS PROSPECTUS 10 INVESTMENT OBJECTIVE The Portfolio seeks long-term capital appreciation by investing in equity and debt securities of all types using the Portfolios corporate responsibility standards and strategies. A secondary, nonfundamental goal of the Portfolio is to seek some current income. FEES AND EXPENSES OF THE PORTFOLIO This table describes the fees and expenses that you may pay if you invest in shares of the Portfolio. The table and the following example do not reflect fees and charges imposed under the variable annuity contracts and life insurance policies (each a Policy) through which an investment may be made. If those fees and charges were included, costs would be higher. Please consult the prospectus for your Policy for information regarding those fees and charges. Shareholder Fees (fees paid directly from your investment) Maximum front-end sales charge (load) on purchases None Maximum deferred sales charge (load) None Annual Fund Operating Expenses (expenses that you pay each year as a % of the value of your investment) Management fees 0.80% Other expenses 0.12% Total annual fund operating expenses 0.92% Example This example is intended to help you compare the cost of investing in the Portfolio with the cost of investing in other mutual funds. The example assumes that: you invest $10,000 in the Portfolio for the time periods indicated; your investment has a 5% return each year; and the Portfolio's operating expenses remain the same. Although your actual costs may be higher or lower, under these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years $ 94 $ 293 $ 509 $ 1,131 Portfolio turnover The Portfolio pays transaction costs, such as commissions, when it buys and sells securities (turns over its portfolio). A higher portfolio turnover rate may indicate higher transaction costs. These costs, which are not reflected in annual fund operating expenses or in the Example, affect the Portfolios performance. During the most recent fiscal year, the Portfolios portfolio turnover rate was 85% of its portfolios average value. INVESTMENTS, RISKS AND PERFORMANCE PRINCIPAL INVESTMENT STRATEGIES The Portfolio normally invests primarily in domestic equity securities (common stocks) selected on a value basis. However, the Portfolio may own a variety of securities, including foreign equity and debt securities, domestic debt securities and other securities that in the Subadvisors opinion offer prospects for meeting the Portfolios investment goals. The Subadvisor intends to invest on an opportunistic basis, where it believes there is intrinsic value. The Portfolios principal focus is on traditional or basic value stocks. However, the Portfolio may include stocks that in the Subadvisors opinion provide value in a broader or different context. The relative proportions of these different types of securities will vary over time. The Portfolio ordinarily invests in stocks that may be depressed or reflect unfavorable market perceptions of company or industry fundamentals. The Portfolio invests primarily in the large and middle range of public company market capitalizations, but may invest in companies of any size. The Subadvisor anticipates that the Portfolio ordinarily will have a weighted average dividend yield, before Portfolio expenses, that is higher than the yield of the Standard & Poors Composite Index of 500 Stocks (S&P 500 Index). The Subadvisor primarily uses individual company and industry analysis to make investment decisions. Value, for purposes of the Portfolio's selection criteria, relates both to current and to projected measures. Among the specific factors that the Subadvisor considers in identifying undervalued securities for inclusion in the Portfolio are: price/earnings ratio price to book value price/cash flow ratio debt/capital ratio dividend yield dividend history security and consistency of revenue stream undervalued assets relative earnings strategies potential industry strategies potential industry leadership dividend strategies potential franchise value potential for favorable developments CALVERT VP PORTFOLIOS PROSPECTUS 11 The Portfolio typically makes equity investments in the following three types of companies, in varying proportions: Basic Value companies, which, in the Subadvisor's opinion, are financially sound companies with well established businesses whose stock is selling at low valuations relative to the companies' net assets or potential earning power. Consistent Earner companies when they are selling at valuations below historic norms. Stocks in this category generally sell at premium valuations and sometimes at discount valuations. Generally, they show steady earnings and dividend strategies. Emerging Franchises are rapidly growing companies that in the Subadvisor's opinion are in the process of establishing a leading position in a product, service or market, and which the Subadvisor expects will grow, or continue to grow, at an above average rate. The proportion of the Portfolio invested in companies of this type will normally be less than the proportions of the Portfolio invested in Basic Value or Consistent Earner companies. The Portfolio selects foreign securities issued by companies domiciled in countries whose currencies are freely convertible into U.S. dollars, or by companies in other countries whose business is conducted primarily in U.S. dollars (which could include developing countries). The Subadvisor will consider investing in debt securities when it believes they are more attractive than equity alternatives. The Portfolio may purchase debt securities of any maturity and of any quality. Sustainable and Responsible Investing. The Portfolio seeks to invest in a wide range of companies and other enterprises that demonstrate varying degrees of commitment and progress toward addressing key corporate responsibility and sustainability challenges. The Portfolio may invest in companies which already demonstrate leadership on environmental, social and governance issues relevant to their industries, as well as in companies which have yet to make significant progress on such issues but have the potential to do so. Enhanced engagement will encourage selected companies in the portfolio to address issues where sufficient commitment is lacking, or reinforce progress that may be underway. The Portfolio has threshold responsibility standards with respect to tobacco, weapons and human rights, which it applies in determining whether a security qualifies as an investment for the Portfolio. Investments are selected for financial soundness as well as evaluated according to the Portfolios threshold responsibility standards. Investments must be consistent with the Portfolios current financial criteria and threshold responsibility standards, the application of which is in the economic interest of the Portfolio and its shareholders. Principal risks You could lose money on your investment in the Portfolio, or the Portfolio could underperform, because of the risks described below. An investment in the Portfolio is not a bank deposit and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Management Risk. Individual stocks and bonds in the Portfolio may not perform as expected, and the portfolio management practices may not achieve the desired result. For fixed-income securities in the Portfolio, the Subadvisors forecast as to interest rates may not be correct. Stock Market Risk. The stock market may fall in value, causing prices of stocks held by the Portfolio to fall. Common Stock Risk. Although common stocks have a history of long-term growth in value, their prices fluctuate based on changes in a companys financial condition, on overall market and economic conditions, and on investors perception of a companys well-being. Preferred Stock Risk. The market value of preferred stock generally decreases when interest rates rise and is affected by the issuers ability to make payments on the preferred stock. Market Capitalization Risk. Large-cap companies may be unable to respond quickly to new competitive challenges such as changes in technology, and also may not be able to attain the high growth rate of successful smaller companies, especially during extended periods of economic expansion. Prices of small-cap and mid-cap stocks can be more volatile than those of larger, more established companies. Small-cap and mid-cap companies are more likely to have more limited product lines, fewer capital resources and less depth of management than larger companies. Prices of micro-cap securities are generally even more volatile and their markets are even less liquid relative to small-cap, mid-cap and large-cap securities. Value Company Risk. Value stocks may perform differently from the market as a whole, which may not recognize a securitys intrinsic value for a long time. The value-oriented investing approach may fall out of favor with investors from time to time, during which the Portfolio may underperform other funds using different investment approaches. Valuation Risk. A stock judged to be undervalued by the Subadvisor may actually be appropriately priced, and it may not appreciate as anticipated. Growth Company Risk. Prices of growth company securities may fall more than the overall equity markets due to changing economic, political or market conditions or disappointing growth company earnings results. Growth stocks also generally lack the dividends of some value stocks that can cushion stock prices in a falling market. Bond Market Risk. The market prices of bonds held by the Portfolio may fall. Interest Rate Risk. A change in interest rates may adversely affect the value of fixed-income securities. When interest rates rise, the value of fixed-income securities will generally fall. Longer-term securities are subject to greater interest rate risk. CALVERT VP PORTFOLIOS PROSPECTUS 12 Credit Risk. The credit quality of fixed-income securities may deteriorate, which could lead to default or bankruptcy of the issuer where the issuer becomes unable to pay its obligations when due. Foreign Securities Risk. Investing in foreign securities involves additional risks relating to political, social, and economic developments abroad. Other risks result from differences between regulations that apply to U.S. and foreign issuers and markets, and the potential for foreign markets to be less liquid and more volatile than U.S. markets. Foreign Currency Risk. Securities that trade or are denominated in currencies other than the U.S. dollar may be adversely affected by fluctuations in currency exchange rates. When the U.S. dollar strengthens relative to a foreign currency, the U.S. dollar value of an investment denominated in that currency will typically fall. Performance The following bar chart and table show the Portfolios annual returns and its long-term performance, which give some indication of the risks of investing in the Portfolio. The bar chart shows how the performance has varied from year to year. The table compares the Portfolios performance over time with that of an index and an average. The Portfolios past performance does not necessarily indicate how the Portfolio will perform in the future. For updated performance information, visit www.calvert.com. The returns shown do not reflect fees and charges imposed under the variable annuity contracts and life insurance policies through which an investment may be made. If those fees and charges were included, they would reduce these returns. Calendar Year total returns Quarter Total Ended Return Best Quarter (of periods shown) 6/30/09 27.12 % Worst Quarter (of periods shown) 9/30/01 -29.19 % Average annual total returns (as of 12/31/10) 1 year 5 years 10 years Calvert VP SRI Strategic Portfolio 10.58 % 4.22 % -2.16 % S & P 500 Index 15.06 % 2.29 % 1.41 % Lipper VA Multi-Cap Core Funds Average 15.99 % 2.53 % 2.93 % (Index reflects no deduction for fees or expenses.) PORTFOLIO MANAGEMENT Investment Advisor. Calvert Investment Management, Inc. (formerly named Calvert Asset Management Company, Inc.) Investment Subadvisor. Thornburg Investment Management, Inc. (Thornburg) Portfolio L ength of Time Manager Name T itle Managing Portfolio Connor Browne, CFA Co-Portfolio Manager, Managing Director, Thornburg Since October 2003 Ed Maran, CFA Co-Portfolio Manager, Managing Director, Thornburg Since October 2003 PURCHASE AND REDEMPTION OF SHARES Shares of the Portfolio currently are sold only to participating insurance companies (the Insurance Companies) for allocation to their separate accounts to fund benefits under Policies issued by the Insurance Companies. The Insurance Companies redeem shares of the Portfolio to make benefit and surrender payments under the terms of the Policies. Shares in the Portfolio are offered to the Insurance Companies, without sales charge, and redemptions are processed, on any day that the New York Stock Exchange is open. The share price is based on the Portfolios net asset value, determined after an Insurance Company receives the premium payment or a surrender request in acceptable form. The Portfolio does not have minimum initial or subsequent investment requirements. A Policy owners interest in the shares of the Portfolio is subject to the terms of the particular Policy described in the prospectus for that Policy. If you are considering purchasing a Policy, you should carefully review the prospectus for that Policy. TAX INFORMATION As a regulated investment company under the Internal Revenue Code, the Portfolio is not subject to federal income tax, or to federal excise tax, to the extent that it distributes its net investment income and realized capital gains to the separate accounts of the Insurance Companies. The Portfolio intends to distribute its net investment income and realized capital gains to the extent necessary to remain qualified as a regulated investment company. CALVERT VP PORTFOLIOS PROSPECTUS 13 Since the only shareholders of the Portfolio are the Insurance Companies, no discussion is included here regarding the federal income tax consequences at the Policy owner level. For information concerning the federal tax consequences to you as a purchaser of a Policy, see the prospectus for your Policy. PAYMENTS TO INSURANCE COMPANIES AND THEIR AFFILIATES The Portfolio is not sold directly to the general public but instead is offered as an underlying investment option for the Policies. The Portfolio and its related companies may make payments to a sponsoring Insurance Company (or its affiliates) for distribution and/or other services. These payments may be a factor that the Insurance Company considers in including the Portfolio as an underlying investment option in the Policy and may create a conflict of interest. The prospectus (or other offering document) for your Policy may contain additional information about these payments. CALVERT VP PORTFOLIOS PROSPECTUS 14 INVESTMENT OBJECTIVE The Portfolio seeks long-term capital appreciation through investment primarily in large-cap U.S. common stocks that are trading at prices below what are believed to be their intrinsic value, using the Portfolios corporate responsibility standards and strategies. FEES AND EXPENSES OF THE PORTFOLIO This table describes the fees and expenses that you may pay if you invest in shares of the Portfolio. The table and the following example do not reflect fees and charges imposed under the variable annuity contracts and life insurance policies (each a Policy) through which an investment may be made. If those fees and charges were included, costs would be higher. Please consult the prospectus for your Policy for information regarding those fees and charges. Shareholder Fees (fees paid directly from your investment) Maximum sales charge (load) on purchases None Maximum deferred sales charge (load) None Annual Fund Operating Expenses (expenses that you pay each year as a % of the value of your investment) Management fees 0.74% Other expenses 0.10% Total annual fund operating expenses 0.84% Less fee waiver and/or expense reimbursement 1 (0.08%) Net expenses 0.76% 1 The investment advisor, Calvert Investment Management, Inc. (Calvert), has agreed to contractually limit direct net annual fund operating expenses to 0.76% through April 30, 2012. Only the Board of Directors of Calvert Variable Products, Inc. may terminate the Portfolios expense cap before the contractual period expires. E xample This example is intended to help you compare the cost of investing in the Portfolio with the cost of investing in other mutual funds. The example assumes that: · you invest $10,000 in the Portfolio for the time periods indicated; · your investment has a 5% return each year; · the Portfolio's operating expenses remain the same; and · any Calvert expense limitation is in effect for the period indicated in the fee table above. Although your actual costs may be higher or lower, under these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years $ 78 $ 260 $ 458 $ 1,030 Portfolio turnover The Portfolio pays transaction costs, such as commissions, when it buys and sells securities (turns over its portfolio). A higher portfolio turnover rate may indicate higher transaction costs. These costs, which are not reflected in annual fund operating expenses or in the Example, affect the Portfolios performance. During the most recent fiscal year, the Portfolios portfolio turnover rate was 27% of its portfolios average value. INVESTMENTS, RISKS AND PERFORMANCE Principal Investment Strategies The Portfolio offers opportunities for long-term growth of capital through investments in large-cap company equity securities that the portfolio manager believes are undervalued. The Portfolio normally invests at least 80% of its assets, including borrowings for investment purposes, in the common stocks of large-cap companies. The Portfolio will provide shareholders with at least 60 days notice before changing this 80% policy. The Portfolio defines large-cap companies as those within the range of market capitalizations of the Russell 1000 Value Index ($237 million to $364 billion as of December 31, 2010). The Portfolio normally seeks to have a weighted average market capitalization of at least $10 billion. The Russell 1000 Value Index is reconstituted annually. The annual index reconstitution and the general nature of an index mean that the constitution of the Russell 1000 Value Index will vary due to market changes, which can also affect the market capitalization range. Changes to the constitution and market capitalization of the Russell 1000 Value Index will cause the Advisors universe of stocks and range of market capitalizations to change accordingly. The Portfolio primarily invests in U.S. large cap companies but may also invest in mid-cap and small-cap companies. The Portfolio may invest up to 25% of its net assets in foreign securities. The Portfolio seeks to identify common stocks of companies it believes are significantly undervalued compared to their perceived worth or prospects, historical valuations or the general market level of valuation. Value companies tend to have stock prices CALVERT VP PORTFOLIOS PROSPECTUS 15 that are low relative to their earnings, dividends, assets or other financial measures. They may include companies which are temporarily out of favor with the market or which may have experienced adverse business developments but which have the potential for growth. CAP VALUE FUND  2 The Advisor primarily uses a bottom-up approach focused on fundamental analysis of issuers in a number of different sectors and industries, in light of the issuers current financial condition and industry position, as well as market, economic, political and regulatory conditions. Factors considered in assessing a companys valuation and prospects may include analysis of earnings, assets, cash flows, allocation of capital, favorable supply/demand conditions for key products, development of new products or businesses, competitive position in the marketplace, and quality of management. Sustainable and Responsible Investing. The Portfolio seeks to invest in a wide range of companies and other enterprises that demonstrate varying degrees of commitment and progress toward addressing key corporate responsibility and sustainability challenges. The Portfolio may invest in companies which already demonstrate leadership on environmental, social and governance issues relevant to their industries, as well as in companies which have yet to make significant progress on such issues but have the potential to do so. Enhanced engagement will encourage selected companies in the portfolio to address issues where sufficient commitment is lacking, or reinforce progress that may be underway. The Portfolio has threshold responsibility standards with respect to tobacco, weapons and human rights, which it applies in determining whether a security qualifies as an investment for the Portfolio. Investments are selected for financial soundness as well as evaluated according to the Portfolios threshold responsibility standards. Investments must be consistent with the Portfolios current financial criteria and threshold responsibility standards, the application of which is in the economic interest of the Portfolio and its shareholders. Principal risks You could lose money on your investment in the Portfolio, or the Portfolio could underperform, because of the risks described below. An investment in the Portfolio is not a bank deposit and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Management Risk. Individual stocks in the Portfolio may not perform as expected, and the portfolio management practices may not achieve the desired result. Stock Market Risk. The stock market may fall in value, causing prices of stocks held by the Portfolio to fall. Common Stock Risk . Although common stocks have a history of long-term growth in value, their prices fluctuate based on changes in a companys financial condition, on overall market and economic conditions, and on investors perception of a companys well-being. Large-Cap Company Risk. Large-cap companies may be unable to respond quickly to new competitive challenges such as changes in technology, and also may not be able to attain the high growth rate of successful smaller companies, especially during extended periods of economic expansion. Small-Cap and Mid-Cap Company Risk. Prices of small-cap and mid-cap stocks can be more volatile than those of larger, more established companies. Small-cap and mid-cap companies are more likely to have more limited product lines, fewer capital resources and less depth of management than larger companies. Value Company Risk. Value stocks may perform differently from the market as a whole, which may not recognize a securitys intrinsic value for a long time. The value-oriented investing approach may fall out of favor with investors from time to time, during which the Portfolio may underperform other funds using different investment approaches. Valuation Risk. A stock judged to be undervalued by the Advisor may actually be appropriately priced, and it may not appreciate as anticipated. Foreign Securities Risk. Investing in foreign securities involves additional risks relating to political, social, and economic developments abroad. Other risks result from differences between regulations that apply to U.S. and foreign issuers and markets, and the potential for foreign markets to be less liquid and more volatile than U.S. markets. Foreign Currency Risk. Securities that trade or are denominated in currencies other than the U.S. dollar may be adversely affected by fluctuations in currency exchange rates. When the U.S. dollar strengthens relative to a foreign currency, the U.S. dollar value of an investment denominated in that currency will typically fall. Performance The following bar chart and table show the Portfolios annual returns and its long-term performance, which give some indication of the risks of investing in the Portfolio. The bar chart shows how the performance has varied from year to year. The table compares the Portfolios performance over time with that of an index and an average. The Portfolios past performance does not necessarily indicate how the Portfolio will perform in the future. For updated performance information, visit www.calvert.com. CALVERT VP PORTFOLIOS PROSPECTUS 16 The returns shown do not reflect fees and charges imposed under the variable annuity contracts and life insurance policies through which an investment may be made. If those fees and charges were included, they would reduce these returns. Calendar Year total returns Quarter Total Ended Return Best Quarter (of periods shown) 6/30/03 21.36 % Worst Quarter (of periods shown) 12/31/08 -23.81 % A verage annual total returns (as of 12/31/10) 1 year 5 years 10 years Calvert VP SRI Large Cap Value Portfolio 11.60 % 1.12 % 4.17 % Russell 1000 Value Index 15.51 % 1.28 % 3.26 % Lipper VA Large-Cap Value Funds Average 13.55 % 1.12 % 2.44 % (Index reflects no deduction for fees or expenses.) PORTFOLIO MANAGEMENT Investment Advisor. Calvert Investment Management, Inc. (formerly named Calvert Asset Management Company, Inc.) Portfolio Manager L ength of T ime Name Title Managing Portfolio James R. McGlynn, CFA Senior Vice President & Portfolio Manager, Calvert Since December 1999 Yvonne M. Bishop, CFA Assistant Portfolio Manager, Calvert Since January 2000 PURCHASE AND REDEMPTION OF SHARES Shares of the Portfolio currently are sold only to participating insurance companies (the Insurance Companies) for allocation to their separate accounts to fund benefits under Policies issued by the Insurance Companies. The Insurance Companies redeem shares of the Portfolio to make benefit and surrender payments under the terms of the Policies. Shares in the Portfolio are offered to the Insurance Companies, without sales charge, and redemptions are processed, on any day that the New York Stock Exchange is open. The share price is based on the Portfolios net asset value, determined after an Insurance Company receives the premium payment or a surrender request in acceptable form. The Portfolio does not have minimum initial or subsequent investment requirements. A Policy owners interest in the shares of the Portfolio is subject to the terms of the particular Policy described in the prospectus for that Policy. If you are considering purchasing a Policy, you should carefully review the prospectus for that Policy. TAX INFORMATION As a regulated investment company under the Internal Revenue Code, the Portfolio is not subject to federal income tax, or to federal excise tax, to the extent that it distributes its net investment income and realized capital gains to the separate accounts of the Insurance Companies. The Portfolio intends to distribute its net investment income and realized capital gains to the extent necessary to remain qualified as a regulated investment company. Since the only shareholders of the Portfolio are the Insurance Companies, no discussion is included here regarding the federal income tax consequences at the Policy owner level. For information concerning the federal tax consequences to you as a purchaser of a Policy, see the prospectus for your Policy. PAYMENTS TO INSURANCE COMPANIES AND THEIR AFFILIATES The Portfolio is not sold directly to the general public but instead is offered as an underlying investment option for the Policies. The Portfolio and its related companies may make payments to a sponsoring Insurance Company (or its affiliates) for distribution and/or other services. These payments may be a factor that the Insurance Company considers in including the Portfolio as an underlying investment option in the Policy and may create a conflict of interest. The prospectus (or other offering document) for your Policy may contain additional information about these payments. CALVERT VP PORTFOLIOS PROSPECTUS 17 MORE INFORMATION ON FEES AND EXPENSES MANAGEMENT FEES Management fees include the advisory fee paid by the Portfolio to the Advisor and the administrative fee paid by the Portfolio to Calvert Investment Administrative Services, Inc. (formerly named Calvert Administrative Services Company), an affiliate of the Advisor. With respect to the amount of each Portfolios advisory fee, see Advisory Fees in this Prospectus. The administrative fees (as a percentage of net assets) paid for each Portfolio for the most recent fiscal year are as follows. Portfolio Administrative Fee Calvert VP SRI Balanced Portfolio 0.275 % Calvert VP SRI Equity Portfolio 0.20 % Calvert VP SRI Mid Cap Growth Portfolio 0.25 % Calvert VP SRI Strategic Portfolio 0.05 % Calvert VP SRI Large Cap Value Portfolio 0.10 % VOLUNTARY ADVISORY FEE WAIVERS Calvert VP SRI Balanced Portfolio The investment advisor (Calvert or the Advisor) voluntarily waives 0.05% of its annual advisory fee for the Portfolio based on average daily net assets under management by New Amsterdam Partners LLC in excess of $250 million. This waiver is contingent upon the continued service by New Amsterdam Partners LLC as Subadvisor to the equity assets of the Portfolio at an annual fee of 0.25% on assets up to $250 million and 0.20% on assets in excess of $250 million. Calvert may cease this waiver at any time. Net of current expense waiver/reimbursements and offsets, the expenses of the Portfolio were 0.90% for the fiscal year ended December 31, 2010. OTHER EXPENSES Other expenses include custodial, transfer agent and subtransfer agent/recordkeeping payments, as well as various other expenses. Subtransfer agent/recordkeeping payments may be made to third parties (including affiliates of the Advisor) that provide recordkeeping and other administrative services. CONTRACTUAL FEE WAIVERS AND/OR EXPENSE REIMBURSEMENTS Where Calvert has contractually agreed to a fee waiver and/or expense reimbursement, the expense limitation does not limit any Acquired Fund Fees and Expenses paid indirectly by a Policy owner. The Example in the respective Portfolio Summary reflects the expense limits set forth in the fee table but only through the contractual date. Under the terms of the contractual expense limitation, operating expenses do not include interest expense, brokerage commissions, extraordinary expenses, performance fee adjustments (if applicable), and taxes. No Portfolio expects to incur a material amount of interest expense in the fiscal year. For the Calvert VP SRI Strategic Portfolio , the investment advisor (Calvert or the Advisor) has agreed to contractually limit direct net annual fund operating expenses to 0.97% through April 30, 2012. Only the Board of Directors of Calvert Variable Series, Inc. may terminate the Portfolios expense cap before the contractual period expires. Each Portfolio has an expense offset arrangement with the custodian bank whereby the custodian fees may be paid indirectly by credits on the Portfolios uninvested cash balances. These credits are used to reduce the Portfolios expenses. Under those circumstances where the Advisor has provided to the Portfolio a contractual expense limitation, and to the extent any expense offset credits are earned, the Advisor may benefit from the expense offset arrangement and the Advisors obligation under the contractual limitation may be reduced by the credits earned. Expense offset credits, if applicable, are included in the line item Less fee waiver and/or expense reimbursement in the fee table in the respective Portfolio Summary. The amount of this credit received by the Portfolio, if any, during the most recent fiscal year is reflected in the Financial Highlights in this Prospectus as the difference between the line items Expenses Before Offsets and Net Expenses. See Investment Advisor and Subadvisors in the respective Portfolios Statement of Additional Information (SAI) for more information. CALVERT VP PORTFOLIOS PROSPECTUS 18 EXAMPLE The example in the fee table for each Portfolio also assumes that you reinvest all dividends and distributions. MORE INFORMATION ON INVESTMENT STRATEGIES AND RISKS INVESTMENT OBJECTIVES FOR CALVERT VP SRI BALANCED PORTFOLIO, CALVERT VP SRI MID CAP GROWTH PORTFOLIO AND CALVERT VP SRI STRATEGIC PORTFOLIO The investment objectives for these Portfolios may be changed by the Board of Directors of Calvert Variable Series, Inc. without shareholder approval. FURTHER DESCRIPTION OF INVESTMENT STRATEGIES AND TECHNIQUES A concise description of each Portfolios principal investment strategies and principal risks is under the earlier Portfolio Summary for the respective Portfolio. On the following pages are further descriptions of these principal investment strategies and techniques, as well as certain non-principal investment strategies and techniques of the Portfolios, along with their associated risks. Each Portfolio has additional non-principal investment policies and restrictions, which are discussed under Supplemental Information on Investment Policies and Risks in the respective Portfolios SAI. For certain investment strategies listed, the table below shows a Portfolios limitations as a percentage of either its net or total assets. Numbers in this table show maximum allowable amount only; for actual usage, consult the Portfolios Annual/Semi-Annual Reports. (Please see the pages of this Prospectus following the table for descriptions of the investment strategies and definitions of the principal types of risks involved. Explanatory information about certain investment strategies of specific Portfolios is also provided below.) Key to Table J Portfolio currently uses as a principal investment strategy qPermitted, but not a principal investment strategy 8 Not permitted xN Allowed up to x% of Portfolio's net assets xT Allowed up to x% of Portfolio's total assets NANot applicable to this type of fund CALVERT VP PORTFOLIOS PROSPECTUS 19 Portfolio Balanced SRI VP Calvert Portfolio Equity SRI VP Calvert Portfolio Growth Cap Mid SRI VP Calvert Portfolio Strategic SRI VP Calvert Portfolio Value Cap Large SRI VP Calvert Investment techniques Active Trading Strategy/Turnover J q q q q Temporary Defensive Positions q q q q q Exchange-Traded Funds q q q q q Hedging Strategies J NA NA NA NA Conventional Securities Stocks in General J J J J J Foreign securities 10T 25N 25N q 25N Investment grade bonds J NA NA q q Below-investment grade, high-yield bonds 15N 15N 1 10N q q Unrated debt securities J NA NA q Illiquid securities 15N 15N 15N 10N 15N Unleveraged Derivative Securities Asset-backed securities J NA NA q q Mortgage-backed securities J NA NA q q Currency contracts NA NA 5T q q leveraged Derivative Instruments Options on securities and indices 5T 2 5T 2 5T 2 q 8 Futures contracts 5N 3 5N 3 5N 3 q 8 1 Excludes any High Social Impact Investments. See Special Investment Program below. 2 Based on net premium payments. 3 Based on initial margin required to establish position. Description of Investment Strategies and associated risks The investment strategies listed in the table above are described below, and the principal types of risk involved with each strategy are listed. See the Glossary of Certain Investment Risks for definitions of these risk types. Investment techniques and associated risks Active Trading Strategy/Turnover involves selling a security soon after purchase. An active trading strategy causes a Portfolio to have higher portfolio turnover compared to other funds, exceeding 100%, and may translate to higher transaction costs, such as commissions and custodian and settlement fees. Temporary Defensive Positions. During adverse market, economic or political conditions, the Portfolio may depart from its principal investment strategies by holding cash and investing in cash equivalents. During times of any temporary defensive position, a Portfolio may not be able to achieve its investment objective. Exchange-Traded Funds (ETFs) are shares of other investment companies that can be traded in the secondary market (e.g., on an exchange) but whose underlying assets are generally stocks selected to track a particular index. ETFs are used for the limited purpose of managing a Portfolios cash position consistent with the Portfolios applicable benchmark to reduce deviations from the benchmark while enabling the Portfolio to accommodate its need for periodic liquidity. Hedging Strategies. The hedging technique of purchasing and selling U.S. Treasury securities and related futures contracts may be used for the limited purpose of managing duration. Risks: Opportunity, Market and Transaction Risks: Opportunity Risks: Correlation and Market Risks: Correlation and Opportunity CALVERT VP PORTFOLIOS PROSPECTUS 20 Conventional Securities and associated risks Stocks in General. Common stocks represent an ownership interest in a company. They may or may not pay dividends or carry voting rights. Common stock occupies the most junior position in a companys capital structure. Debt securities and preferred stocks have rights senior to a companys common stock. Stock prices overall may decline over short or even long periods. The type of stock (large-cap, mid-cap, growth, value, etc.) purchased pursuant to a Portfolios investment style tends to go through cycles of doing better or worse than the stock market in general, and its returns may trail returns of other asset classes. Finally, individual stocks may lose value for a variety of reasons, even when the overall stock market has increased. Factors which can negatively impact the value of common stocks include economic factors such as interest rates, and non-economic factors such as political events. Foreign securities. Securities issued by companies whose principal place of business is located outside the U.S. For any Portfolio that may invest in debt, this includes debt instruments denominated in other currencies such as Eurobonds. Risks: Market Risks: Market, Currency, Transaction, Liquidity, Information and Political Investment grade bonds. Bonds rated BBB/Baa or higher in credit quality by Standard & Poors Ratings Services (S&P) or assigned an equivalent rating by a nationally recognized statistical rating organization (NRSRO), including Moodys Investors Service or Fitch Ratings, or if unrated, considered to be of comparable credit quality by the Portfolios Advisor or Subadvisor. Below-investment grade, high-yield bonds. Bonds rated below BBB/Baa or unrated bonds determined by the Portfolios Advisor or Subadvisor to be of comparable credit quality are considered junk bonds. They are subject to greater credit and market risk than investment grade bonds. Junk bonds generally offer higher interest payments because the company that issues the bond is at greater risk of default (failure to repay the bond). This may be because the issuer is small or new to the market, has financial difficulties, or has a greater amount of debt. Unrated debt securities. Bonds that have not been rated by an NRSRO; the Advisor and/or Subadvisor has determined the credit quality based on its own research. Illiquid securities. Securities which cannot be readily sold because there is no active market. Calvert VP SRI Equity Portfolio may invest in High Social Impact Investments, which are illiquid. Unleveraged Derivative Securities and associated risks Asset-backed securities. Securities backed by unsecured debt, such as automobile loans, home equity loans, equipment or computer leases or credit card debt. These securities are often guaranteed or over-collateralized to enhance their credit quality. Mortgage-backed securities. Securities backed by pools of mortgages, including senior classes of collateralized mortgage obligations (CMOs). Risks: Interest Rate, Market and Credit Risks: Credit, Market, Interest Rate, Liquidity and Information Risks: Credit, Market, Interest Rate, Liquidity and Information Risks: Liquidity, Market and Transaction Risks: Credit, Interest Rate and Liquidity Risks: Credit, Extension, Prepayment, Liquidity and Interest Rate Currency contracts. Contracts involving the right or obligation to buy or sell a given amount of foreign currency at a specified price and future date. Risks: Currency, Leverage, Correlation, Liquidity and Opportunity Le veraged Derivative Instruments and associated risks Options on securities and indices. Contracts giving the holder the right but not the obligation to purchase or sell a security (or the cash value, in the case of an option on an index) at a specified price within or at a specified time. A call option gives the purchaser of the option the right to purchase the underlying security from the writer of the option at a specified exercise price. A put option gives the purchaser of the option the right to sell the underlying security to the writer of the option at a specified exercise price. In the case of writing options, a Portfolio will write call options only if it already owns the security (if it is covered). Futures contracts. Agreements to buy or sell a specific amount of a commodity or financial instrument at a particular price on a specific future date. Risks: Interest Rate, Currency, Market, Leverage, Correlation, Liquidity, Credit and Opportunity Risks: Interest Rate, Currency, Market, Leverage, Correlation, Liquidity and Opportunity CALVERT VP PORTFOLIOS PROSPECTUS 21 Glossary of Certain Investment risks Correlation risk The risk that when a Portfolio hedges, two investments may not behave in relation to one another the way portfolio managers expect them to, which may have unexpected or undesired results. For example, a hedge may reduce potential gains or may exacerbate losses instead of reducing them. For ETFs, there is a risk of tracking error. An ETF may not be able to exactly replicate the performance of the underlying index due to operating expenses and other factors (e.g., holding cash even though the underlying benchmark index is not composed of cash), and because transactions occur at market prices instead of at net asset value. Credit risk The risk that the issuer of a security or the counterparty to an investment contract may default or become unable to pay its obligations when due. Currency risk The risk that when a Portfolio buys, sells or holds a security denominated in foreign currency, adverse changes in currency exchange rates may cause investment losses when the Portfolios investments are converted to U.S. dollars. Currency risk may be hedged or unhedged. Unhedged currency exposure may result in gains or losses as a result of a change in the relationship between the U.S. dollar and the respective foreign currency. Extension risk The risk that slower than anticipated payments (usually in response to higher interest rates) will extend the life of a mortgage- backed security beyond its expected maturity date, typically reducing the value of a mortgage-backed security purchased at a discount. In addition, if held to maturity, a Portfolio will not have access to the principal invested when expected and may have to forego other investment opportunities. Information risk Interest rate risk The risk that information about a security or issuer or the market might not be available, complete, accurate, or comparable. The risk that changes in interest rates will adversely affect the value of an investors fixed-income securities. When interest rates rise, the value of fixed-income securities will generally fall. Conversely, a drop in interest rates will generally cause an increase in the value of fixed-income securities. Longer-term securities and zero coupon/ stripped coupon securities (strips) are subject to greater interest rate risk. Leverage risk The risk that occurs in some securities or techniques that tends to magnify the effect of small changes in an index or a market. Leverage can result in a loss that exceeds the amount actually invested. Liquidity risk The risk that occurs when investments cannot be readily sold. A Portfolio may have to accept a less-than-desirable price to complete the sale of an illiquid security or may not be able to sell it at all. Market risk The risk that securities prices in a market, a sector or an industry will fluctuate, and that such movements might reduce an investments value. Opportunity risk The risk of missing out on an investment opportunity because the assets needed to take advantage of it are committed to less advantageous investments or strategies. Political risk The risk that may occur when the value of a foreign investment may be adversely affected by nationalization, taxation, war, government instability or other economic or political actions or factors, including risk of expropriation. Prepayment risk The risk that faster than anticipated payments (usually in response to lower interest rates) will cause a mortgage-backed security to mature prior to its expected maturity date, typically reducing the value of a mortgage-backed security purchased at a premium. A Portfolio must also reinvest those assets at the current market rate, which may be lower. Transaction risk The risk that a Portfolio may be delayed or unable to settle a transaction or that commissions and settlement expenses may be higher than usual. CALVERT VP PORTFOLIOS PROSPECTUS 22 E xplanation of Investment Strategies Used by Certain Portfolios Calvert VP SRI Balanced Portfolio Securities Issued by Government-Sponsored Enterprises. The Federal National Mortgage Association (FNMA) and the Federal Home Loan Mortgage Corporation (FHLMC) are government-sponsored enterprises (GSEs) that issue debt and mortgage-backed securities commonly known as Fannie Maes and Freddie Macs, respectively. Calvert VP SRI Balanced Portfolio Calvert VP SRI Balanced Portfolio Repurchase Agreements. Repurchase agreements are transactions in which the Portfolio purchases a security, and the seller simultaneously commits to repurchase that security at a mutually agreed-upon time and price. Leveraged Loans. Leveraged loans are business loans made to borrowers that typically have interest rates that periodically adjust to a generally recognized base rate, such as the London Interbank Offered Rate (LIBOR) or the prime rate as set by the Federal Reserve. Such loans typically are secured by specific collateral of the borrower and hold the most senior position in the borrowers capital structure or share the senior position with the borrowers other senior debt securities. Leveraged loans, generally made by banks and other lending institutions, are made to corporations, partnerships or other entities. These loans are often issued in connection with recapitalizations, acquisitions, leveraged buyouts and refinancings. Leveraged loans typically are of below-investment-grade quality and, compared to investment grade loans, usually pay higher yields, and have higher volatility and higher risk of default on payments of interest or principal. The Portfolio may invest in leveraged loans by assignment from a lender, or it may invest indirectly through loan participation agreements. Calvert VP SRI Balanced Portfolio CMO and ABS. The Portfolio may invest in securities that represent interests in pools of mortgage loans or other assets assembled for sale to investors by various U.S. governmental agencies, government-related organizations and private issuers. These investments may include derivative securities such as collateralized mortgage obligations (CMOs) and asset-backed securities (ABS). The holder of an interest in a CMO or ABS is entitled to receive specified cash flows from a pool of underlying assets. Depending upon the CMO or ABS class purchased, the holder may be entitled to payment before the cash flow from the pool is used to pay CMO or ABS classes with a lower priority of payment or, alternatively, the holder may be paid only after the cash flow has been used to pay CMO or ABS classes with a higher priority of payment. Calvert VP SRI Strategic Portfolio Preferred Stock. Preferred stock is a class of capital stock that typically pays dividends at a specified rate. It is generally senior to common stock but subordinate to debt securities with respect to the payment of dividends and on liquidation of the issuer. All Portfolios (except Calvert SRI Large Cap Value Portfolio) Futures Contracts. A futures contract is an agreement between two parties to buy and sell a security on a future date which has the effect of establishing the current price for the security. Many futures contracts by their terms require actual delivery and acceptance of securities, but some allow for cash settlement of the difference between the futures price and the market value of the underlying security or index at time of delivery. The value of a futures contract tends to increase and decrease in tandem with the value of the underlying instrument. The price of futures can be highly volatile; using them could lower total return, and the potential loss from futures can exceed the Portfolios initial investment in such contracts. PORTFOLIO HOLDINGS Each Portfolios portfolio holdings are included in Semi-Annual and Annual Reports that are distributed to shareholders of the Portfolio. Each Portfolio also discloses its portfolio holdings in its Schedule of Investments on Form N-Q, which is filed with the SEC no later than 60 days after the close of the first and third fiscal quarters. These filings are publicly available at www.sec.gov. A description of each Portfolios policies and procedures with respect to disclosure of the Portfolios portfolio securities is available under Portfolio Holdings Disclosure in the respective Portfolios SAI. CALVERT VP PORTFOLIOS PROSPECTUS 23 ABOUT SUSTAINABLE AND SOCIALLY RESPONSIBLE INVESTING CALVERT SIGNATURE ® VARIABLE STRATEGIES (Calvert VP SRI Balanced Portfolio, Calvert VP SRI equity Portfolio and Calvert VP SRI Mid Cap Growth Portfolio) Investment Selection Process In seeking a Portfolios investment objective, investments are first selected for financial soundness and then evaluated according to that Portfolios sustainable and socially responsible investment criteria. Only companies that meet all of the Portfolios environment, social, and governance (ESG) criteria are eligible for investment. To the greatest extent possible, the Portfolios seek to invest in companies that exhibit positive performance with respect to one or more of the ESG criteria. Investments for a Portfolio must be consistent with the Portfolios current investment criteria, including financial, sustainability and social responsibility factors, the application of which is in the economic interest of the Portfolio and its shareholders. Investments in fixed-income securities for Calverts sustainable and socially responsible funds may be made prior to the application of the sustainability and social responsibility analysis, due to the nature of the fixed-income market. Unlike equities, fixed-income securities are not available on exchange traded markets, and the window of availability may not be sufficient to permit Calvert to perform sustainability and social responsibility analysis prior to purchase. However, following purchase, the fixed-income security is evaluated according to the Portfolios sustainable and socially responsible investment criteria and if it is not found to meet the standards for the Portfolios sustainable and socially responsible investment criteria, the security will be sold per Calverts procedures, at a time that is in the best interests of the shareholders. Investment decisions on whether a company meets a Portfolios sustainable and socially responsible investment criteria typically apply to all securities issued by that company. In rare instances, however, different decisions can be made on a companys equity and its debt. Although each Portfolios sustainable and socially responsible investment criteria tend to limit the availability of investment opportunities more than is customary with other investment companies and may overweight certain sectors or types of investments that may or may not be in favor in the market, Calvert and the Subadvisors of the Portfolios believe there are sufficient investment opportunities to permit full investment among issuers which satisfy each Portfolios investment objective and its sustainable and socially responsible investment criteria. Each Portfolio may invest in ETFs for the limited purpose of managing the Portfolios cash position consistent with the Portfolios applicable benchmark. The ETFs in which a Portfolio may invest will not be subject to sustainable and socially responsible investment criteria and will not be required to meet such criteria otherwise applicable to investments made by that Portfolio. In addition, the ETFs in which a Portfolio may invest may hold securities of companies or entities that the Portfolio could not invest in directly because such companies or entities do not meet the Portfolios sustainable and socially responsible investment criteria. The principal purpose of investing in ETFs is not to meet the sustainable and socially responsible investment criteria by investing in individual companies, but rather to help the Portfolio meet its investment objective by obtaining market exposure to securities in the Portfolios applicable benchmark while enabling it to accommodate its need for periodic liquidity. The selection of an investment by a Portfolio does not constitute endorsement or validation by that Portfolio, nor does the exclusion of an investment necessarily reflect failure to satisfy the Portfolios sustainable and socially responsible investment criteria. Investors are invited to send to Calvert a brief description of companies they believe might be suitable for investment. Sustainable and Socially responsible Investment Criteria Each Portfolio seeks to invest in companies and other enterprises that demonstrate positive ESG performance as they address corporate responsibility and sustainability challenges. Calvert believes that there are long-term benefits in an investment philosophy that attaches material weight to the environment, workplace relations, human rights, Indigenous Peoples rights, community relations, product safety and impact, and corporate governance and business ethics. Calvert also believes that managing risks and opportunities related to these issues can contribute positively to company performance as well as to investment performance. Each Portfolio has developed sustainable and socially responsible investment criteria, detailed below. These criteria represent ESG standards which few, if any, organizations totally satisfy. As a matter of practice, evaluation of a particular organization in the context of these criteria will involve subjective judgment by Calvert drawing on the Portfolios longstanding commitment to economic and social justice. All sustainable and socially responsible investment criteria may be changed by the Board of Directors without shareholder approval. CALVERT VP PORTFOLIOS PROSPECTUS 24 The Portfolios seek to invest in companies that: · Take positive steps to improve environmental management and performance, advance sustainable development, or provide innovative and effective solutions to environmental problems through their products and services. · Maintain positive diversity, labor relations, and employee health and safety practices, including inclusive and robust diversity policies, programs and training, and disclosure of workforce diversity data; have strong labor codes ideally consistent with the International Labor Organization ("ILO") core standards, comprehensive benefits and training opportunities, and sound employee relations, as well as strong employee health and safety policies, safety management systems and training, and positive safety performance records. · Observe appropriate international human rights standards in operations in all countries. · Respect Indigenous Peoples and their lands, cultures, knowledge, environment, and livelihoods. · Produce or market products and services that are safe and enhance the health or quality of life of consumers. · Contribute to the quality of life in the communities where they operate, such as through stakeholder engagement with local communities, corporate philanthropy and employee volunteerism. · Uphold sound corporate governance and business ethics policies and practices, including independent and diverse boards, and respect for shareholder rights; align executive compensation with corporate performance, maintain sound legal and regulatory compliance records, and disclose environmental, social and governance information. The Portfolios seek to avoid investing in companies that: · Demonstrate poor environmental performance or compliance records, or contribute significantly to local or global environmental problems; or own or operate nuclear power plants or have substantial contracts to supply key components in the nuclear power process. · Are the subject of serious labor-related actions or penalties by regulatory agencies or demonstrate a pattern of employing forced, compulsory or child labor. · Exhibit a pattern and practice of human rights violations or are directly complicit in human rights violations committed by governments or security forces, including those that are under U.S. or international sanction for grave human rights abuses, such as genocide and forced labor. · Exhibit a pattern and practice of violating the rights and protections of Indigenous Peoples. · Demonstrate poor corporate governance or engage in harmful or unethical business practices. · Manufacture tobacco products. · Are significantly involved in the manufacture of alcoholic beverages. · Have direct involvement in gambling operations. · Manufacture, design, or sell weapons or the critical components of weapons that violate international humanitarian law; or manufacture, design, or sell inherently offensive weapons, as defined by the Treaty on Conventional Armed Forces in Europe and the UN Register on Conventional Arms, or the munitions designed for use in such inherently offensive weapons. · Manufacture or sell firearms and/or ammunition. · Abuse animals, cause unnecessary suffering and death of animals, or whose operations involve the exploitation or mistreatment of animals. · Develop genetically-modified organisms for environmental release without countervailing social benefits such as demonstrating leadership in promoting safety, protection of Indigenous Peoples' rights, the interests of organic farmers and the interests of developing countries generally. CALVERT VP PORTFOLIOS PROSPECTUS 25 Shareholder advocacy and Corporate responsibility As each Portfolios Advisor, Calvert takes a proactive role to make a tangible positive contribution to our society and that of future generations. Calvert uses strategic engagement and shareholder advocacy to encourage positive change in companies in virtually every industry, both to establish certain commitments and to encourage concrete progress. Calverts activities may include but are not limited to: Dialogue with companies Calvert regularly initiates dialogue with company management as part of its sustainability research process. After a Portfolio has become a shareholder, Calvert often continues its dialogue with management through phone calls, letters and in-person meetings. Through its interaction, Calvert learns about managements successes and challenges and presses for improvement on issues of concern. Proxy voting As a shareholder in the various portfolio companies, the Portfolio is guaranteed an opportunity each year to express its views on issues of corporate governance and sustainability at annual stockholder meetings. Calvert votes all proxies consistent with the sustainable and socially responsible investment criteria of the Portfolio. Shareholder resolutions Calvert proposes resolutions on a variety of sustainability and social responsibility issues. It files shareholder resolutions to help establish dialogue with corporate management and to encourage companies to take action. In most cases, Calverts efforts have led to negotiated settlements with positive results for shareholders and companies alike. For example, one of its shareholder resolutions resulted in a companys first-ever disclosure of its equal employment policies, programs and workforce demographics. CALVERT SAGE VARIABLE STRATEGIES (Calvert VP SRI Strategic Portfolio and Calvert VP SRI L arge Cap Value Portfolio) Investment Selection Process In seeking the Portfolios investment objective, investments are selected for financial soundness as well as evaluated according to the Portfolios threshold responsibility standards with respect to tobacco, weapons and human rights. Investments for the Portfolio must be consistent with the Portfolios current financial criteria and threshold responsibility standards, the application of which is in the economic interest of the Portfolio and its shareholders. The Portfolio has the following threshold responsibility standards which are applied in determining whether a security qualifies as an investment for the Portfolio: · The Portfolio will seek to avoid investing in companies that manufacture tobacco products. · The Portfolio will seek to avoid investing in companies that manufacture, design or sell weapons or the critical components of weapons that violate international humanitarian law or that are inherently offensive weapons · The Portfolio will critically evaluate companies that contribute directly to governments that are under U.S. or international sanction for grave human rights abuses such as genocide or forced labor. Investments in fixed-income securities for the Portfolio may be made prior to the application of corporate responsibility standards and strategies, due to the nature of the fixed-income market. Unlike equities, fixed-income securities are not available on exchange traded markets, and the window of availability may not be sufficient to permit Calvert to perform sustainability analysis prior to purchase. However, following purchase, the fixed-income security is evaluated according to the Portfolios threshold responsibility standards and if it is not found to meet those standards, the security will be sold per Calverts procedures, at a time that is in the best interests of the shareholders. Investment decisions on whether a company meets a Portfolios threshold responsibility standards typically apply to all securities issued by that company. In rare instances, however, different decisions can be made on a companys equity and its debt. CALVERT VP PORTFOLIOS PROSPECTUS 26 Each Portfolio may invest in ETFs for the limited purpose of managing the Portfolios cash position consistent with the Portfolios applicable benchmark. The ETFs in which the Portfolio may invest will not be screened and will not be required to meet the threshold responsibility standards otherwise applicable to investments made by the Portfolio. In addition, the ETFs in which the Portfolio may invest may hold securities of companies or entities that the Portfolio could not invest in directly because such companies or entities do not meet the Portfolios threshold responsibility standards. The principal purpose of investing in ETFs is not to achieve a social goal by investing in individual companies, but rather to help the Portfolio meet its investment objective by obtaining market exposure to securities in the Portfolios applicable benchmark while enabling it to accommodate its need for periodic liquidity. The selection of an investment by the Portfolio does not constitute endorsement or validation by the Portfolio, nor does the exclusion of an investment necessarily reflect failure to satisfy the Portfolios threshold responsibility standards. Sustainable and responsible Investment As the corporate responsibility and sustainability objectives long supported by Calvert have become more mainstream concerns, Calvert has observed significant new commitments to address environmental, social and governance issues on the part of many companies. The Portfolio acknowledges and encourages such progress, including that on the part of companies which may be in the early stages of addressing the most critical risks and/or opportunities facing their industry. Enhanced engagement for the Portfolio will encourage companies to reinforce key areas of progress and to address legacy or current issues where commitment and sustainability performance continue to lag their peers. Engagement will urge companies to improve their environmental, social and governance performance and to pursue sustainability leadership opportunities where possible. As a matter of practice, evaluation of a particular company in the context of this strategy will involve subjective judgment by Calvert. All threshold responsibility standards may be changed by the Board of Directors without shareholder approval. SAGE Enhanced Engagement Strategy Under Calverts SAGE (Sustainability Achieved through Greater Engagement) strategy, the Portfolio may invest in a full range of companies consistent with its threshold responsibility standards. These companies may be emerging sustainability leaders and/or entities which have yet to make significant progress but have the potential to do so. As the Portfolios investment advisor, Calvert will use the SAGE process to identify and select companies for focused engagement and to determine tangible objectives to pursue with each. Engagement will focus on (1) addressing legacy and/or current issues lacking sufficient focus, commitment and/or concrete performance and (2) encouraging further progress in areas of improvement and emerging leadership. The level of engagement employed by Calvert for a specific company may vary based on the companys progress on these issues. Calverts approach will employ a range of engagement tools, from proxy voting and shareholder resolutions to dialogues with senior management and broader industry-standard setting initiatives to advance our advocacy objectives with selected companies. If a company fails to make sufficient progress in its commitments with respect to environmental, social and governance issues in response to Calverts engagement approach, the Portfolio may divest that companys security from the portfolio at a time that is in the best interests of the Portfolios shareholders. SPECIAL INVESTMENT PROGRAM (Calvert vP SrI equity Portfolio) As part of Calverts and Portfolio shareholders ongoing commitment to providing and fostering innovative initiatives, Calvert VP SRI Equity Portfolio may invest a small percentage of its assets through High Social Impact Investments, a special investment program that is a non-principal investment strategy pioneered by Calvert. High Social Impact Investments High Social Impact Investments is a program that targets a percentage of the assets of Calvert VP SRI Equity Portfolio (up to 1%). The Portfolio may engage in this program upon reaching $50 million in assets. High Social Impact Investments offer a rate of return below the then-prevailing market rate and present attractive opportunities for furthering the Portfolios sustainable and socially responsible investment criteria. CALVERT VP PORTFOLIOS PROSPECTUS 27 These investments may be either debt or equity investments. These types of investments are illiquid. High Social Impact debt investments are unrated and below-investment grade, and involve a greater risk of default or price decline than investment grade securities. The Portfolio believes that these investments have a significant sustainability and social responsibility return through their impact in our local communities. Any High Social Impact Investments of the Portfolio are fair valued by a fair value team consisting of officers of the Portfolio and of the Portfolios Advisor, as determined in good faith under consistently applied valuation procedures adopted by the Portfolios Board and under the ultimate supervision of the Board. See How Shares Are Priced in this Prospectus. The Portfolios High Social Impact Investments can be made through direct investments, or placed through intermediaries, such as the Calvert Social Investment Foundation (as discussed below). Pursuant to an exemptive order from the SEC, the Portfolio may invest those assets allocated for investment through the High Social Impact Investments program with the purchase of Community Investment Notes issued by the Calvert Social Investment Foundation. The Calvert Social Investment Foundation is a non-profit organization, legally distinct from the Portfolio and Calvert Investments, Inc., organized as a charitable and educational foundation for the purpose of increasing public awareness and knowledge of the concept of socially responsible investing. It has instituted the Calvert Community Investments program to raise assets from individual and institutional investors and then invest these assets in non-profit or not-for-profit community development organizations, community development banks, cooperatives and social enterprises that focus on low income housing, economic development, business development and other social and environmental considerations in urban and rural communities that may lead to a more just and sustainable society in the U.S. and around the globe. MANAGEMENT OF PORTFOLIO INVESTMENTS ABOUT CALVERT Calvert Investment Management, Inc. (Calvert) (formerly named Calvert Asset Management Company, Inc.), 4550 Montgomery Avenue, Suite 1000N, Bethesda, MD 20814, is the investment advisor for the Portfolios. Calvert provides the Portfolios with investment supervision and management and office space, furnishes executive and other personnel to the Portfolios, and pays the salaries and fees of all Directors who are affiliated persons of and employed by Calvert. It has been managing mutual funds since 1976. As of March 31, 2011, Calvert was the investment advisor for 49 mutual fund portfolios and had over $14 billion in assets under management. MORE INFORMATION ABOUT THE ADVISOR, SUBADVISORS AND PORTFOLIO MANAGERS Additional information is provided below regarding each individual and/or member of a team who is employed by or associated with the Advisor and respective Subadvisor (if any) of each Portfolio, and who is primarily (and jointly, as applicable) responsible for the day-today management of the Portfolio (each a Portfolio Manager). The respective Portfolios SAI provides additional information about each Portfolio Managers management of other accounts, compensation and ownership of securities in the Portfolio. Calvert VP SRI Balanced Portfolio Calvert Asset Management Company, Inc. See "About Calvert" above. Natalie A. Trunow handles the allocation of assets and Portfolio Managers for the Portfolio. Portfolio Manager Business Experience During Last 5 Years Role on Management Team Natalie A. Trunow Senior Vice President, Chief Investment Officer Equities, overseeing investment strategy and management of all Calvert balanced, equity and asset allocation portfolios. Ms. Trunow joined Calvert as Head, Equities in August 2008. She previously served as the Section Head (2005-2008) and Portfolio Manager (2001-2008) for the Global Public Markets Group of General Motors Asset Management. Asset and Portfolio Manager Allocations CALVERT VP PORTFOLIOS PROSPECTUS 28 F ixed-Income Investments of Calvert V
